Citation Nr: 1137930	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  10-41 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board sitting at the RO in June 2011.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

Limited service personnel records showed that the Veteran served in a U.S. Army quartermaster unit with service in Europe from August 1944 to December 1945.  A Report of Separation and Honorable Discharge showed that the Veteran's unit was located in Belgium, the Rhineland, and Central Europe.  A Separation Qualification Record showed that the Veteran was a base maintenance man responsible for issuing clothing and equipment.  

The RO noted in a formal finding in March 2000 that the Veteran's service treatment records were reportedly destroyed in a fire.  However, the claims file showed only that a search for unit records for a period of time prior to the Veteran's arrival in the European theater was not successful.  

In statements in October 2008 and May 2011 and at his Board hearing, the Veteran reported that he was in the vicinity (500 to 1000 feet) of bomb detonations.  The Veteran reported that he was able to feel the concussive blast but did not sustain any injuries from shrapnel or debris.  In a statement submitted with a notice of disagreement in February 2010, the Veteran noted that he currently experienced nausea, convulsions, seizures, an inability to awaken from sleep, dilation of pupils of the eyes, slurred speech, weakness and numbness of the extremities, loss of coordination, confusion, restlessness, and agitation.  In the Board hearing, the Veteran reported that he experienced only mental distress that interfered with sleep.  He stated that he sought medical care for hearing loss and tinnitus but not for any other symptom.  

The earliest records in the claims file of any post-service medical treatment are VA outpatient records starting in August 1998.  The records are silent for reports by the Veteran or treatment for any of the symptoms noted in the Veteran's written statements and hearing testimony.  In March 2001, the Veteran was treated for insomnia which he related to stress from managing an apartment complex.  In June 2002, the Veteran was treated for neck and back pain after experiencing a whiplash injury two weeks earlier.  In October 2008, a VA nurse practitioner noted that the Veteran possibly had mild cognitive loss but that it could also be a consequence of significant hearing loss.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Veteran has not presented or identified evidence of a diagnosed brain injury.  However, his reports of exposure to the concussive effects of explosives are consistent with his service in 1944-45 in a combat theater, albeit not in a front-line combat unit.  The Veteran's description of his symptoms is not consistent but he does suggest that some symptoms existed since exposure to weapon detonations.  Service connection for hearing disabilities have been granted in part in recognition of this exposure.   VA outpatient records mention hearing, sleep, and cognition deficits but also a post-service whiplash injury.  Resolving all doubt in favor of the Veteran, a VA examination for residuals of a traumatic brain injury is necessary to sort out the symptoms, possible diagnoses, and relationship if any to service.   38 C.F.R. § 3.159(c)(2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request all records of VA outpatient treatment since October 2008.  Associate any records received with the claims file. 

2.  Schedule the Veteran for a VA traumatic brain injury examination.  Request that the examiner review the claims file and note review of the claims file in the examination report.  Request that the examiner provide an evaluation of the Veteran's cognitive, emotional/behavioral, and physical symptoms.  Assuming that the Veteran was exposed to weapon detonations at a range of 500-1000 feet, provide an opinion whether any disability found is at least as likely as not (50 percent or greater possibility) related to exposure to weapons or any other aspect of service.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for a traumatic brain injury.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



